                                            Case 5:20-cv-01901-BLF Document 19 Filed 12/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SALVADOR ROLAND CHAVEZ SOL,
                                  11                                                     Case No. 20-01901 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                      RECONSIDERATION
 United States District Court




                                  13
                                           SAN FRANCISCO COUNTY JAIL
                                  14
                                           FACILITY,
                                  15                  Defendant.
                                  16                                                     (Docket No. 13)
                                  17

                                  18          Plaintiff, a detainee at the San Francisco County Jail, filed the instant pro se civil
                                  19   rights action pursuant to 42 U.S.C. § 1983.1 Dkt. No. 1. On September 30, 2020, the
                                  20   Court conducted an initial screening of Plaintiff’s amended complaint, Dkt. No. 7, and
                                  21   dismissed it for failure to state a claim for relief. Dkt. No. 12. Judgment was entered the
                                  22   same day. Dkt. No. 13.
                                  23          On October 13, 2020, Plaintiff filed a letter which the Court construes as a motion
                                  24

                                  25   1
                                         The matter was originally assigned to the Honorable Magistrate Judge Robert M. Illman,
                                  26   and Plaintiff consented to magistrate judge jurisdiction. Dkt. No. 4. On April 17, 2020,
                                       Judge Illman dismissed the complaint with leave to amend as it was difficult to discern
                                  27   much of the complaint. Dkt. No. 6 at 2. After Plaintiff filed an amended complaint, Dkt.
                                       No. 7, Judge Illman directed the matter be reassigned to a district judge pursuant to
                                  28   Williams v. King, 875 F.3d 500 (9th Cir. 2017). Dkt. No. 9. The matter was reassigned to
                                       this Court on July 10, 2020. Dkt. No. 10.
                                          Case 5:20-cv-01901-BLF Document 19 Filed 12/14/20 Page 2 of 3




                                   1   for reconsideration because he requests to be “put… back on calendar.” Dkt. No. 16 at 2.
                                   2   Plaintiff states that he recently came to understand “the answers to what the Courts want to
                                   3   move forward with my case.” Id. at 1. He states that he has more complaints “since the
                                   4   last ones I sen[t] out,” and provides a list of names without an explanation as to their
                                   5   significance. Id. at 1-2.
                                   6          Where the court’s ruling has resulted in a final judgment or order (e.g., after
                                   7   dismissal or summary judgment motion), a motion for reconsideration may be based either
                                   8   on Rule 59(e) (motion to alter or amend judgment) or Rule 60(b) (motion for relief from
                                   9   judgment) of the Federal Rules of Civil Procedure. See Am. Ironworks & Erectors v. N.
                                  10   Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001). A motion for reconsideration
                                  11   under Rule 59(e) “‘should not be granted, absent highly unusual circumstances, unless the
                                  12   district court is presented with newly discovered evidence, committed clear error, or if
Northern District of California
 United States District Court




                                  13   there is an intervening change in the law.’” McDowell v. Calderon, 197 F.3d 1253, 1255
                                  14   (9th Cir. 1999) (citation omitted) (en banc). Rule 60(b) provides for reconsideration where
                                  15   one or more of the following is shown: (1) mistake, inadvertence, surprise or excusable
                                  16   neglect; (2) newly discovered evidence which by due diligence could not have been
                                  17   discovered in time to move for a new trial; (3) fraud by the adverse party; (4) the judgment
                                  18   is void; (5) the judgment has been satisfied; (6) any other reason justifying relief. Fed. R.
                                  19   Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
                                  20          Motions for reconsideration should not be frequently made or freely granted; they
                                  21   are not a substitute for appeal or a means of attacking some perceived error of the court.
                                  22   See Twentieth Century - Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.
                                  23   1981). “‘[T]he major grounds that justify reconsideration involve an intervening change of
                                  24   controlling law, the availability of new evidence, or the need to correct a clear error or
                                  25   prevent manifest injustice.’” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d
                                  26   364, 369 n.5 (9th Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d
                                  27   713, 715 (9th Cir. 1970)).
                                  28                                                  2
                                           Case 5:20-cv-01901-BLF Document 19 Filed 12/14/20 Page 3 of 3




                                   1            Here, Plaintiff has set forth no basis for reconsideration under Rule 59(e): there has
                                   2   been no intervening change of controlling law, Plaintiff presents no new evidence, nor has
                                   3   there been clear error or manifest injustice. Id. Nor is there a basis for relief based on any
                                   4   of the factors under Rule 60(b). Accordingly, the motion for reconsideration is DENIED.
                                   5   Plaintiff may appeal this matter to the Ninth Circuit.
                                   6            Plaintiff’s defense attorney in a pending state criminal action has filed a letter on his
                                   7   client’s behalf, requesting copies of all correspondence between the parties and the Court
                                   8   so he can forward them to his client. Dkt. No. 15. There is nothing from Plaintiff’s
                                   9   correspondence with the Court to suggest that he has not received a copy of all the court
                                  10   orders and notices in this matter. In the interest of justice, the Clerk shall enclose a
                                  11   printout of the docket of this matter with a copy of this order to Plaintiff from which he can
                                  12   identify missing documents and make a specific request for copies.
Northern District of California
 United States District Court




                                  13            The Clerk shall send a courtesy copy of this order to Plaintiff’s criminal defense
                                  14   attorney at the address provided in his letter, along with a copy of the docket. Dkt. No. 15.
                                  15            IT IS SO ORDERED.
                                  16   Dated: __December 14, 2020_____                      ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Recon.
                                       PRO-SE\BLF\CR.20\01901Chavez-Sol_deny-recon
                                  26

                                  27

                                  28                                                    3
